Case 1:19-mc-24587-MGC Document 4-4 Entered on FLSD Docket 11/18/2019 Page 1 of 4




                              EXHIBIT D
Case 1:19-mc-24587-MGC Document 4-4 Entered on FLSD Docket 11/18/2019 Page 2 of 4


    From:            Adam Schwartz
    To:              Brown, Nancy A
    Cc:              Daisy Thomas; Kaufman, Jack; Bromberg, Katherine; Daniels, Jon
    Subject:         Re: Brauser Subpoenas
    Date:            Thursday, October 17, 2019 4:46:20 PM



    CAUTION: This email originated from outside of the organization. Do not click links or open
    attachments unless you recognize the sender and know the content is safe.

    Hi Nancy,

    Does the Monday time slot I suggested work? Also, just to be clear, the below are my clients
    formal objections to the subpoena pursuant to Rule 45. I hope we can work through these
    issues.

    Sent from my iPhone


           On Oct 17, 2019, at 10:56 AM, Brown, Nancy A <BrownN@sec.gov> wrote:



           Adam,
           Happy to discuss our requests. What’s your availability?


           From: Adam Schwartz <ASchwartz@homerbonner.com>
           Sent: Wednesday, October 16, 2019 10:00 PM
           To: Brown, Nancy A <BrownN@SEC.GOV>
           Cc: Daisy Thomas <dthomas@homerbonner.com>
           Subject: Brauser Subpoenas

           CAUTION: This email originated from outside of the organization. Do not click links or
           open attachments unless you recognize the sender and know the content is safe.

           Good evening Nancy,

           Thank you for providing us copies of the Rule 45 subpoenas issued to Ben, Josh, and
           Daniel Brauser. As we discussed, we are still in the process of evaluating the records in
           our clients’ possession, I wanted to raise certain issues that we have with the
           subpoenas (which are identical in form) based on what we know at this time and
           propose certain limitations.

           First, we anticipate objecting to the subpoenas in their current form because they are
           unduly burdensome to non-parties Ben, Josh and Daniel Brauser for the following
           reasons:

               A. The defined “Relevant Period” of November 1, 2010 to March 1, 2018 requires
                  my clients to retrieve and review approximately 8 years of emails and other
Case 1:19-mc-24587-MGC Document 4-4 Entered on FLSD Docket 11/18/2019 Page 3 of 4


              records. That is, on its face, unduly burdensome to non-parties. Moreover, the
              proposed “Relevant Period” extends well beyond the trading at issue and claims
              alleged in the First Amended Complaint (“FAC”). Indeed, the earliest specified
              date of a purported sale of securities is September 23, 2013 and the last
              purported sale of securities is May 10, 2016. Consequently, we believe there is
              no basis to request a review and production outside the period from September
              1, 2013 through May 10, 2016.

           B. Document Requests Numbers 1, 4, and 5 make reference to a list of 33 different
              companies. It appears, however, that the claims in the SEC’s FAC, relate to
              trading in only three of the companies listed in Request Number 1—BioZone
              Pharmaceuticals Inc. (“BioZone”); MGT Capital Investments Inc. (“MGT”); and
              MabVax Therapeutics Holdings, Inc (“MabVax”). We fail to see how documents
              held by a non-party that do not pertain to the three purported “pump and
              dump” schemes alleged in the FAC are relevant, and how requesting non-parties
              to the case to conduct a search, review, and production are proportional to the
              needs of the case. To search and review documents for all 33 companies would
              be extremely costly and time consuming for my clients. Given the subpoenas
              request documents related to a wide swath of entities not referenced in the
              FAC, it appears that these subpoenas constitute the type of extremely broad and
              vague requests that are akin to an SEC investigatory subpoena, which, as you
              know, the District Court has prohibited the SEC to issue in this case.
              Consequently, we will likely object to the subpoena Requests Numbers 1, 4, and
              5 to the extent they seek information related to entities not specifically accused
              of being involved in “pump and dump” schemes in the FAC relating to BioZone,
              MGT, and MabVax.

           C. Document Request Number 2 is unduly burdensome as it asks for “all
              documents concerning communications with” a list of more than sixty (60)
              individuals with respect to the three companies referenced in the FAC-- BioZone
              , MGT, and MabVax. It is simply unreasonable to ask non-parties for
              communications it may have had with more than 60 people when the initial
              compliant makes reference to only 10 of the people on the list. We fail to see
              how such communications beyond those with the named defendants in the
              initial complaint are relevant to the case and how the request is proportional to
              the needs of the SEC. Consequently, we intend to limit our production for
              Request Number 2 to those non-privileged communications among my clients
              and Barry Honing, John Stetson, Michael Brauser, John R. O’Rourke III, Mark
              Groussman, Phillip Frost, Robert Ladd, Elliot Maza, Brian Keller, and John Ford
              regarding three entities BioZone, MGT, and MabVax.

           D. Document Request Number 3 is unduly burdensome because it requests all
              communications that my clients had with entities and individuals that with the
              exception of Seeking Alpha are not referenced in the FAC. Likewise, the request
              is not limited to any relevant subject matter—i.e., the three entities referenced
Case 1:19-mc-24587-MGC Document 4-4 Entered on FLSD Docket 11/18/2019 Page 4 of 4


                in the FAC. Consequently, intend to produce only correspondence between my
                clients and Seeking Alpha referencing the three entities named in the FAC,
                BioZone, MGT, and MabVax.

        Second, with particular respect to Ben Brauser, we anticipate that a great majority of
        the documents requested in Ben’s subpoena will necessarily be protected by the
        attorney-client privilege and the attorney work-product doctrine. As I previously
        mentioned in our earlier telephone call, Ben Brauser has and continues to serve as
        Michael Brauser’s counsel. As a result, most, if not all, of the documents requested in
        the subpoena that relate to Michael Brauser and any entity Michael was or is affiliated
        with will be subject to the aforementioned privileges and doctrines. Reviewing such
        records for privilege and then preparing a privilege log as requested would be
        extremely costly and unduly burdensome as well. We respectfully request that you
        amend his subpoena to remove, at a minimum, Ben’s communications with Michael
        Brauser to alleviate this issue.

        As I stated above, as we were just retained, I have yet to have a full understanding of
        the breadth of documents and the facts regarding our clients and the case. If my
        understanding of any of the issues is incorrect, please let me know. For the same
        reason, we also reserve the right to raise additional issues and objections once we have
        had an opportunity to review the facts and documents. I welcome the opportunity to
        discuss the above Rule 45(d)(2)(B) objections and to work with you to resolve them in a
        fair and efficient manner.


        Regards,
        Adam L. Schwartz

         <image001.png>                          1200 Four Seasons Tower
                                                 1441 Brickell Avenue
                                                 Miami Florida 33131
                                                 P: 305 350-5116
                                                 aschwartz@homerbonner.com
        This email (including any attachments) is confidential, intended only for the named recipient, and may contain
        information that is privileged, attorney work product, or protected by applicable law. If you are not the
        intended recipient, you may not disseminate, distribute, or retain the email. Instead, please notify the sender
        and delete the email. Thank you.
